DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 6-7, 10, 13-15 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigen (“Depth Map Prediction from a Single Image using a Multi-Scale Deep Network”, cited in 6/29/21 Information Disclosure Statement).
Claim 2: A method of training a neural network for depth computation (Eigen Abstract and Section 1, 5th paragraph, depth determination using and training neural network), the method comprising:
providing an image input to the neural network, the image input including a camera image of a training scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a depth input to the neural network, the depth input based at least in part on a high-density depth map of the training scene (Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner);
generating, using the neural network, a computed depth map of the training scene (Eigen Section 3.1.1, 1st paragraph, Section 3.2.1, 1st paragraph, Section 5/1, 1st paragraph, and Figure 4, depth map prediction); and
modifying the neural network based on an error between the computed depth map and the high-density depth map (Eigen Abstract and Section 3.1.2, 4th paragraph, refining depth map prediction and training network).
Claim 3: The method of claim 2 (see above), further comprising:
generating, using the neural network, the computed depth map based on the image input and the depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.2.1, 1st paragraph, Section 5/1, 1st paragraph, and Figure 4, depth map prediction).
Claim 4: The method of claim 2 (see above), further comprising:
capturing, using a camera, the camera image (Eigen Section 4.1, 1st paragraph, input image from Kinect camera); and
capturing, using a high-density depth sensor, the high-density depth map (Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner).
Claim 6: The method of claim 2 (see above), wherein the camera image is an RGB image having dimensions of HxWx3 (Eigen Section 4.2, 2nd paragraph, RGB image having height, width, and three color dimensions).
Claim 7: The method of claim 2 (see above), wherein the depth input includes a sparse depth map generated (Eigen Section 3.1.2, 1st paragraph, coarse depth map) based on:
the high-density depth map (Eigen Section 3.1, 1st paragraph, use fine-scale network to refine coarse depth map); and
a sampling mask that indicates a plurality of sampling points of a low-density depth sensor (Eigen Section 4.1, 1st paragraph, masking).
Claim 10: A method of using a neural network for depth computation (Eigen Abstract and Section 1, 5th paragraph, depth determination using and training neural network), the method comprising:
capturing, using a camera, a camera image of a runtime scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
capturing, using a low-density depth sensor, a low-density depth map of the runtime scene;
providing a runtime image input to the neural network, the runtime image input including the camera image of the runtime scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a runtime depth input to the neural network, the runtime depth input based at least in part on the low-density depth map of the runtime scene Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner); and
generating, using the neural network, a computed depth map of the runtime scene based on the runtime image input and the runtime depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.2.1, 1st paragraph, Section 5/1, 1st paragraph, and Figure 4, depth map prediction).
Claim 13: The method of claim 10 (see above), wherein the neural network was previously trained by:
providing a training image input to the neural network (Eigen Section 3.1, footnote 1, training image), the training image input including a camera image of a training scene (Eigen Section 4.1, 1st paragraph, training using input image from Kinect camera);
providing a training depth input to the neural network, the training depth input based at least in part on a high-density depth map of the training scene (Eigen Section 4.1, 1st-2nd paragraphs, input depth dataset training data set; Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner);
generating, using the neural network, a computed depth map of the training scene (Eigen Section 3.1.1, 1st paragraph, Section 3.2.1, 1st paragraph, Section 5/1, 1st paragraph, and Figure 4, depth map prediction); and
modifying the neural network based on an error between the computed depth map of the training scene and the high-density depth map of the training scene (Eigen Abstract and Section 3.1.2, 4th paragraph, refining depth map prediction and training network).
Claim 14: The method of claim 13 (see above), further comprising:
generating, using the neural network, the computed depth map based on the training image input and the training depth input (Eigen Section 3.1.1, 1st paragraph, Section 3.2.1, 1st paragraph, Section 5/1, 1st paragraph, and Figure 4, depth map prediction).
Claim 15: The method of claim 13 (see above), further comprising:
(Eigen Section 4.1, 1st paragraph, input image from Kinect camera); and
capturing, using a high-density depth sensor, the high-density depth map of the training scene (Eigen Section 4.2, 2nd paragraph, depth sampling by LIDAR scanner).
Claim 17: The method of claim 13 (see above), wherein the camera image of the training scene is an RGB image having dimensions of HxWx3 (Eigen Section 4.2, 2nd paragraph, RGB image having height, width, and three color dimensions).
Claim 18: The method of claim 13, wherein the training depth input includes a sparse depth map of the training scene generated (Eigen Section 3.1.2, 1st paragraph, coarse depth map) based on:
the high-density depth map (Eigen Section 3.1, 1st paragraph, use fine-scale network to refine coarse depth map); and
a sampling mask that indicates a plurality of sampling points of the low-density depth sensor (Eigen Section 4.1, 1st paragraph, masking).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eigen.
With respect to claim 5, Eigen discloses the invention of claim 2. Eigen further discloses (see mapping of claim 6 above) a camera image which is an RGB image having dimensions of HxWx3.
Eigen does not expressly disclose a camera image which is a greyscale image having dimensions of HxWx1.
The selection of one or another degree of color resolution (e.g. RGB color or greyscale) would be an example of a selection among known equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to use a camera image which is a greyscale image having dimensions of HxWx1 as specified in claim 5.
Claim 5: The method of claim 2 (see above), wherein the camera image is a grayscale image having dimensions of HxWx1 (Eigen Section 4.2, 2nd paragraph, substitution of greyscale image having height, width, and one color dimension for RGB image having height, width, and three color dimensions as per above rationale).

Claim 16: The method of claim 13 (see above), wherein the camera image of the training scene is a grayscale image having dimensions of HxWx1 (Eigen Section 4.2, 2nd paragraph, substitution of greyscale image having height, width, and one color dimension for RGB image having height, width, and three color dimensions as per above rationale).
Allowable Subject Matter
Claim 1 is allowed.
Claims 8-9, 11-12, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the art of record does not teach or suggest the recited arrangement of setting a sparse depth map equal to a high-density depth map of a training scene at sampling points, setting the sparse depth map equal to a high-density depth map of a training scene at remaining points defined by a sampling mask, setting a distance map equal to zero at the sampling points, and setting the distance map equal to a distance from the nearest sampling point at the remaining points in conjunction with the recited neural network processing of a 
With respect to claim 8, 11, & 19, the art of record does not teach or suggest the recited arrangement of setting a sparse depth map equal to a high-density depth map of a training scene at sampling points and setting the sparse depth map equal to a high-density depth map of a training scene at remaining points defined by a sampling mask in conjunction with the recited neural network processing of a depth map, computing a depth map error, and modifying the neural network based on the error.
With respect to claim 9, 12, & 20, the art of record does not teach or suggest the recited arrangement of setting a distance map equal to zero at the sampling points and setting the distance map equal to a distance from the nearest sampling point at the remaining points in conjunction with the recited neural network processing of a depth map, computing a depth map error, and modifying the neural network based on the error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanman, Chen, and Kim disclose examples of depth map processing.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed 
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663